Citation Nr: 0126932	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  97-13 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation for patellofemoral 
pain syndrome of the right knee in excess of 10 percent.

2.  Entitlement to an initial evaluation for patellofemoral 
pain syndrome of the left knee in excess of 10 percent.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from October 1992 to April 
1996.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which granted service connection for 
patellofemoral syndrome of the right and left knees and 
assigned noncompensable evaluations respectively.  

The issues are reflected on the first page of this decision 
in accordance with Fenderson v. West, 12 Vet. App. 119 
(1999).  In Fenderson, the United States Court of Appeals for 
Veterans Claims (Court) addressed the issue of "staged" 
ratings and distinguished between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability.  
The Court held that where the issue involves an appeal which 
has been developed from the initial rating assigned following 
a grant of service connection, adjudicators must consider 
whether separate, or "staged" ratings may be assigned for 
separate periods of time.  The Court specifically found that 
framing the issue as "entitlement to an increased rating" did 
not sufficiently inform the veteran that the issue actually 
involved any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating.  Id.  The veteran is not prejudiced 
by the naming of these issues as the Board has not dismissed 
any issue.  The Board notes that the Court has not provided a 
substitute name for this type of issue.  Before the Board may 
execute a staged rating of the veteran's disability, it must 
be determined that there is no prejudice to the veteran to do 
so without remand to the RO for that purpose.  See Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).  As the regulations and 
rating criteria have been provided, the Board finds no 
prejudice to the veteran in considering the issue as 
entitlement to higher evaluation on appeal from the initial 
grant of service connection.  

During the course of the appeal, the RO, in July 1997 and 
July 1998 rating decisions, increased the evaluations of 
patellofemoral pain syndrome of the right and left knees to 
10 percent each, effective from April 1996.  The Board 
remanded this case to the RO in January 1999 and February 
2000 for additional development.

Preliminary review of the record does not reveal that the RO 
considered referral of the veteran's claims for higher 
evaluations of his knee disorders to the VA Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  That regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).

Finally, the Board notes that the RO, in a May 2001 rating 
decision, denied the veteran's claim for service connection 
for arthritis of the knees; however, a notice of disagreement 
with issue is not of record.  The Court has noted that 38 
U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a notice of disagreement, 
statement of the case, and substantive appeal, the Board does 
not have jurisdiction over the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  


FINDINGS OF FACT

1.  Right knee patellofemoral syndrome has been manifested by 
subjective complaints of pain, instability, and burning and 
objective evidence of slight instability.  

2.  Right knee patellofemoral syndrome has been manifested by 
symptomatology including pain, swelling and crepitance in the 
knee, as well as limitation of flexion to 106 degrees and 
limitation of extension to "-6" degrees.

3.  Left knee patellofemoral syndrome has been manifested by 
subjective complaints of pain, instability, and burning and 
objective evidence of range of motion from 0 to 116 degrees 
with no evidence of painful motion or instability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for patellofemoral syndrome of the right knee, with 
instability are not met.  38 U.S.C.A. §§ 1155, 5100 et. seq. 
(West 1991 & Supp. 2001; 38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2001); 66 Fed. Reg. 45,620 et 
seq. (Aug. 29, 2001).

2.  The criteria for a separate 10 percent evaluation for 
patellofemoral syndrome of the right knee, with limitation of 
motion are met.  38 U.S.C.A. §§ 1155, 5100 et. seq. (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 
4.59, 4.71a and Diagnostic Code 5260-5261 (2001); 66 Fed. 
Reg. 45,620 et seq. (Aug. 29, 2001).

3.  The criteria for an evaluation in excess of 10 percent 
for patellofemoral syndrome of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5100 et. seq. (West 1991 & Supp. 2001; 
38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2001); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At her June 1992 entrance examination, the veteran's history 
of arthroscopy and medial collateral ligament repair of the 
right knee following a 1986 motor vehicle accident was noted.  
The knee was stable on examination.  During service the 
veteran complained of right knee pain and laxity, the 
assessments included right patellofemoral joint syndrome and 
chronic knee pain.  On entrance examination, the veteran's 
left knee was normal.  During service, the veteran complained 
of left knee pain.  The assessments included patellofemoral 
joint syndrome and chronic knee problem.  At her January 1996 
separation examination, long history of patellofemoral joint 
syndrome greater in the right than the left knee was noted.

At a July 1996 VA examination, the veteran complained of pain 
and swelling with occasional locking and giving way in the 
right knee and aching in the left knee.  On evaluation, range 
of motion of both knees was 0 to 120 degrees.  There was some 
crepitus beneath the patella on the right with flexion and 
extension.  Both patella displaced easily.  There was slight 
retropatella fusion on the right.  X-rays revealed tiny 
metallic densities in the medial aspect of the right knee 
with no evidence of fractures or degenerative changes 
bilaterally.  The diagnoses included postoperative 
dysfunction of the right knee and probable chondromalacia 
patella bilaterally.  In a September 1996 rating decision, 
the RO granted service connection for patellofemoral syndrome 
of the right knee and patellofemoral syndrome of the left 
knee, assigning noncompensable evaluations to each under 
Diagnostic Codes 5299-5260.

In a July 1997 rating decision, the RO determined that 
service connection should have been granted for 
patellofemoral syndrome of the right knee with history of 
arthroscopy by aggravation and assigned a 10 percent 
evaluation under Diagnostic Code 5257.  The noncompensable 
evaluation for the left knee patellofemoral syndrome was 
continued.

Department of Defense clinic records dated in July 1997 
reflected complaints of bilateral knee pain with findings of 
bilateral patellofemoral syndrome.  X-ray studies showed no 
degenerative changes.  Assessments included bilateral knee 
pain and arthralgia.

At a November 1997 VA examination, the veteran reported knee 
pain with moderately severe flare-ups lasting a week.  She 
stated that standing precipitated the flare-ups, and that she 
used heat, ice, rest, and medication to treat, but 
occasionally used a brace or a cane.  On evaluation, there 
was no painful motion, edema, effusion, instability, 
weakness, redness, heat, abnormal movement, or guarding.  
Tenderness was present.  Range of motion testing revealed 
flexion of the right knee to 116 degrees with extension of 0 
degrees and flexion of the left knee to 128 degrees with 
extension of 0 degrees.  The examiner noted that stability 
was good.  The diagnosis was degenerative joint disease with 
patellofemoral syndrome.

In a July 1998 rating decision, the RO increased the 
evaluation for patellofemoral syndrome of the left knee 
assigning a 10 percent evaluation under Diagnostic Code 5257.

Department of Defense clinic records from August 1997 to 
September 1998 show that the veteran was seen on multiple 
occasions complaining of bilateral knee pain and occasional 
swelling of the right knee.  Evaluations revealed tenderness 
in the knees, but there was good stability.  X-rays of the 
knees revealed retained radiopaque foreign material in the 
medial soft tissue of the right knee, but no evidence of 
fracture, subluxation, or degenerative changes in either 
knee.  Diagnoses included rule/out osteoarthritis, painful 
knee, possible internal derangement, and bilateral knee pain.  

Private orthopedic clinic records from October 1998 to 
February 1999 reveal complaints of knee pain.  Evaluations 
reveal mild to moderate patellofemoral crepitus bilaterally, 
mild effusion of the right knee, positive McMurray test, and 
stable ligaments on the right.  There was normal range of 
motion with practically no pain on motion, but the right knee 
was tender to palpation.  The impressions included 
posttraumatic osteoarthritis of the knees, pre-existent 
bilateral patellofemoral syndrome, probable mild induced 
patellar tendinitis, worse on the right, and probable medial 
meniscal tear of the right knee.  These records also show a 
diagnosis of systemic lupus erythematosus.

A January 1999 military clinic record indicates that the 
veteran complained of bilateral knee pain and swelling.  On 
evaluation, there was positive patellar laxity bilaterally.  
There was no effusion or varus or valgus laxity.  The 
assessment was probable traumatic degenerative joint disease 
mixed with patellar laxity of patellofemoral syndrome.

Report of March 1999 VA examination noted the veteran's 
history of right knee surgery and bilateral knee pain in 
service.  She reported pain, weakness, stiffness, swelling, 
instability, locking or giving way, heat and redness, 
fatigability, and burning.  The examiner noted that the 
veteran stated that she had to occasionally use a cane or 
brace for her knee, but did not have either with her at 
examination.  On evaluation, there was no objective evidence 
of painful motion, edema, effusion, tenderness, redness, 
heat, and abnormal movement.  There was slight anterior 
posterior instability of the right knee and guarding of 
movement.  Range of motion of the right knee revealed forward 
flexion to 106 degrees and extension of - 6 degrees.  Range 
of motion of the left knee revealed forward flexion to 116 
degrees and extension of 0 degrees.  The diagnosis was 
arthralgia of the knees with mild loss of function due to 
pain.  Some weakened movement and excess fatigability was 
noted.

A February 2000 VA medical record revealed complaints of 
bilateral knee pain.  Examination of the right knee revealed 
positive crepitus, slight instability of the right knee, with 
full range of motion and no effusion.   Examination of the 
left knee revealed no crepitus, no instability, no effusion, 
and full range of motion.  The veteran was referred to an 
orthopedist.  Requests for additional VA records showed that 
the referral appointments in April 2000 at VA were canceled.  
In March 2000, the RO requested additional medical records 
from the military medical facility at Fort Belvoir, VA.  
However, in a May 2000 letter, the Patient Administration 
Division at Fort Belvoir advised that after a thorough search 
they were unable to locate medical records for this veteran. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102); 38 C.F.R. §§ 4.3, 4.7 
(2001).  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2001).  

Because this appeal is from the initial ratings assigned to 
the disabilities upon awarding service connection, consistent 
with the facts found, the ratings may be higher or lower for 
segments of the time under review on appeal, i.e., the 
ratings may be "staged."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Since these claims are on appeal from the 
initial ratings assigned from 1996, all evidence from 1996 to 
the present has been considered in determining the 
appropriate ratings.  The Board has not found that "staged 
ratings" are warranted in this case for any of the 
evaluations on appeal.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2001), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

According to 38 C.F.R. § 4.59 (2001), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  However, in 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  The Acting 
General Counsel of the VA determined that 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 only addresses instability of the knee 
and does not encompass limitation of motion of the knee.  
VAOPGPREC 9-98 (Aug. 14, 1998).  In such a case, where a 
musculoskeletal disorder is rated under a diagnostic code 
that does not involve limitation of motion and another 
diagnostic code based on limitation of motion is applicable, 
the latter diagnostic code must be considered in light of 
sections 4.40 and 4.45.  

The veteran's service-connected left and right knee 
disabilities have been rated as 10 percent disabling, 
respectively, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Under Diagnostic Code 5257, a 10 percent evaluation 
contemplates slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation contemplates moderate 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation contemplates severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2001).  

In the instant case, the medical evidence has not revealed 
more than slight instability of the right knee and no 
instability or subluxation in the left knee.  The Board's 
review of recent VA orthopedic examination and military 
clinic records reveal the veteran's complaints of pain and 
swelling in the right knee; however evaluations reveal slight 
instability, limitation of flexion to 106 degrees, and 
positive crepitus in the right knee.  Although the VA 
examiner noted that the veteran experienced increased 
fatigability and weakness in the right knee and loss of 
function due to pain; the objective findings did not reflect 
more than slight instability or subluxation.  Thus, the Board 
finds that the preponderance of the evidence does not support 
an evaluation in excess of 10 percent under Diagnostic Code 
5257, slight disability of the right knee.    

As for the left knee, the Board notes the veteran's 
complaints of pain and instability in the left knee.  
However, recent VA and military clinic records including a 
March 1999 orthopedic examination reveal no objective 
evidence of instability, effusion, or painful motion and show 
range of motion of 116 degrees of flexion.  Although the VA 
examiner noted that the veteran experienced increased 
fatigability and weakness in the knees and loss of function 
due to pain; the objective findings did not reflect any 
instability or subluxation of the left knee.  Thus, the Board 
finds that the preponderance of the evidence does not support 
an evaluation in excess of 10 percent under Diagnostic Code 
5257 for the left knee.    

The Board notes that higher evaluations for the knees may be 
warranted for painful motion or increased symptomatology 
during flare-ups.  See DeLuca v. Brown, 8 Vet, App, 202 
(1995).  Limitation of flexion of the leg to 45 degrees 
warrants a 10 percent disability evaluation.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires limitation to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2001).  Limitation of 
extension of the leg to 10 degrees warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires that 
extension be limited to 15 degrees.  A 30 percent evaluation 
requires that extension be limited to 20 degrees.  A 40 
percent evaluation requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).  
The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71, Plate II (2001).  

The RO denied service connection for arthritis of the knees 
in a May 2001 rating decision, to which the veteran has not 
filed a notice of disagreement.  However, the veteran has 
complained of pain, occasional swelling, weakness, and 
limitation of motion.  Moreover, VA examiners have found 
crepitance and some limited motion of the right knee and 
diagnosed arthralgia of the right knee.  The March 1999 
examiner suggested a relationship between the arthralgia 
(joint pain) and the patellofemoral syndrome.  While 
Diagnostic Code 5257 contemplates symptoms associated laxity 
or subluxation of the knee, it does not provide for an 
evaluation commensurate with the severity of the veteran's 
observed symptoms of the right knee.  Under VAOPGPREC 9-98, a 
veteran with symptomatic residuals other than those related 
to joint stability may be separately evaluated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261(2001).  The 
March 1999 examination of the right knee noted extension is 
limited to "-6" degrees.  It is not clear whether this is 
limited extension or hyperextension, or whether the 
limitation of motion is related to the service-connected 
disability or the nonservice-connected arthritis.  However, 
given the opinion of the March 1999 VA examiner and resolving 
doubt in the veteran's favor, the Board finds that the 
veteran lacks 6 degrees of full extension, which meets the 
criteria for a noncompensable evaluation for loss of 
extension (while not more nearly approximating the criteria 
for a compensable evaluation).  As such, the veteran is 
entitled to a separate rating under Diagnostic Code 5260 for 
pathology of the right knee productive of painful or limited 
motion.  

In reaching this conclusion, the Board has considered the 
actual range of motion and the functional equivalent of the 
range of motion due to the factors expressed in DeLuca and 
the regulations.  However, in considering whether an 
evaluation in excess of 10 percent for the right knee is 
warranted under Diagnostic Codes 5260-5261, the Board notes 
that evidence during the appeal period shows limitation of 
flexion to 106 degrees.  Neither the VA examiner nor the 
veteran has reported the existence of pain to the extent that 
it limits flexion or extension to the degrees warranted for 
an evaluation in excess of 10 percent.  Even when every 
reported range of motion is considered, not one range of 
motion study supports an evaluation in excess of 10 percent.  
Thus while there is some functional impairment, the Board 
finds that the level of the functional impairment of the 
right knee warrants the assignment of the minimum compensable 
evaluation based on range of motion and no more.

However, with respect to the left knee, review of all the 
medical evidence of record, reveals that the most limited 
range of motion of the left knee was forward flexion of 116 
degrees and extension of 0 degrees as noted on the March 1999 
examination.  Although the veteran complained generally of 
pain in the knees, she did not make any complaints of 
swelling of the left knee and there were no findings of 
crepitus or swelling of the left knee of record.  For that 
matter, no instability or subluxation has been observed in 
the left knee on recent objective testing.  The Board 
acknowledges the examiner's conclusion that the veteran's 
pain could result in significant loss of function under 
DeLuca, but at no time has the record established that the 
veteran's left knee limitation of motion warrants more than 
the currently assigned 10 percent evaluation or a separate 
evaluation under Diagnostic Codes 5260 or 5261  See DeLuca v 
Brown, 6 Vet. App. 321 (1993), Hicks v. Brown, 8 Vet. App. 
417 (1995); and 38 C.F.R. §§ 4.40, 4.45. 

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of either 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  As the veteran is currently receiving 10 
percent evaluations for each knee, there is also no need to 
discuss whether Diagnostic Codes 5259 or 5263 are applicable 
as these Diagnostic Codes do not authorize a higher 
evaluation than what is currently in effect.  See 38 C.F.R. § 
4.71a.  There is no objective evidence to support a finding 
of locking or dislocation of either knee; thus, a 20 percent 
rating under Diagnostic Code 5258 for either knee would not 
be warranted.

The Board has considered all of the applicable evidence 
relating to the veteran's knee disabilities, and has 
considered all applicable Diagnostic Codes, and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the holding in 
DeLuca v Brown, 6 Vet. App. 321 (1993), Hicks v. Brown, 8 
Vet. App. 417 (1995).  

Applicability of the Veterans Claims Assistance Act

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et. seq. (West Supp. 2001).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board 
notes that the final rule implementing the provisions of the 
VCAA concerning claims for benefits governed by part 3 of 
Title 38, Code of Federal Regulations, has been published.  
See 66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001).  

With few exceptions, the VCAA is applicable to all claims, as 
here, filed before the date of enactment and not yet final as 
of that date.  Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, VA's duties with respect to the 
veteran's claim have been fulfilled.  The VCAA essentially 
provides that the VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  

The Board finds that the VA has met its duty to advise and 
notify the veteran in this case.  Specifically, the veteran 
was advised and notified of the evidence necessary to 
establish a higher rating in the September 1996 rating 
decision, the July 1997 rating decision, the July 1998 rating 
decision, January 1997 Statement of the Case (SOC), July 1997 
Supplemental Statement of the Case (SSOC), and July 1999 
SSOC, and May 2001 SSOC.  See 38 U.S.C.A. §§ 5102, 5103, 5107 
(West Supp. 2001).  The May 2001 SSOC informed her of the 
evidence that had been developed and advised that neither VA 
records or military medical records from Fort Belvoir had 
been obtained, despite attempts to do such.

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's claims for higher evaluations 
have been properly developed and that no useful purpose would 
be served by remanding the issues with directions to provide 
further assistance.  As noted above, this case was previously 
remanded by the Board for further development.  The Board 
concludes that VA has satisfied its duties, as set out in the 
VCAA, to notify and to assist the veteran in this case. Thus, 
the Board finds that further development is not warranted.

There is no indication that more recent, relevant medical 
records exist that would indicate a greater degree of 
severity with respect to the service-connected disorders at 
issue in this case than do those already of record.  Thus, 
the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
the issues on appeal, and that the duty to assist veteran has 
been satisfied.  38 U.S.C.A. § 5103A (West Supp. 2001).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected patellofemoral syndrome of the 
right knee, with instability is denied.  Entitlement to an 
initial evaluation in excess of 10 percent for the service-
connected patellofemoral syndrome of the left knee is denied.  
A separate 10 percent evaluation for the service-connected 
patellofemoral syndrome of the right knee, with limitation of 
motion is granted, subject to the laws and regulations 
governing the award of monetary benefits.  




		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals



 

